NUMBER 13-14-00157-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


RANDALL BOLIVAR,                                                              Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 107th District Court
                         of Cameron County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
      Before Chief Justice Valdez and Justices Garza and Longoria
                            Order Per Curiam

       This cause is currently before the Court on appellant's second unopposed

extension of time to file the brief. The clerk’s record was filed on May 28, 2014, and

appellant’s brief was originally due to be filed thirty days thereafter. See Tex. R. App. P.

38.6(a). This Court has previously granted appellant one extension of time totaling 94
days to file the brief, and appellant now seeks an additional 60 days, until December 1,

2014, to file the brief.

       The Court GRANTS appellant’s second unopposed motion to file the brief and

ORDERS the Honorable Edmund K. Cyganiewicz to file the brief on or before December

1, 2014. The Court looks with disfavor on the delay caused by counsel’s failure to timely

file a brief in this matter.   No further extensions will be granted absent exigent

circumstances. If counsel fails to file the brief within the specified period of time, the

Court will act appropriately to ensure that appellant's rights are protected. See id. R.

38.8(b)(4).

                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
23rd day of September, 2014.




                                            2